Citation Nr: 1738418	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-45 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation for additional disability due to total right knee arthroplasty at the Cincinnati VAMC in January 1998 under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the decision below, the Board is reopening the claim seeking compensation for an additional disability due to total right knee arthroplasty.  The underlying merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the claim for service connection for compensation for an additional disability due to a total right knee arthroplasty under 38 U.S.C.A. § 1151; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for compensation for an additional disability for a total right knee arthroplasty under 38 C.F.R. § 1151.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to compensation for additional disability due to total right knee arthroplasty under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a March 1999 rating decision, the RO denied the Veteran's claim for compensation for an additional disability due to a total right knee arthroplasty under 38 U.S.C.A. § 1151.  The RO determined that the degree of recuperation following the Veteran's January 1998 right knee surgery, although possibly not typical or as successful as desired, was a reasonable foreseeable possibly.  Further, the RO determined that there was no medical evidence of record that showed a degree of fault by VA in the medical care provided to the Veteran.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the March 1999 rating decision includes VA treatment records showing that the Veteran underwent right total knee arthroplasty revision surgery in October 1999 and was noted to have progressively worse pain and scar tissue following the initial 1998 knee surgery.  The Board finds that this medical evidence is not cumulative or redundant of the evidence of record at the time of the March 1999 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim.  Therefore, it is new and material, and he claim for compensation under 38 U.S.C.A. § 1151 for an additional right knee disability is reopened.


ORDER

New and material evidence has been received, and the claim for compensation for additional disability for total right knee arthroplasty at the Cincinnati VAMC in January 1998 under 38 U.S.C.A. § 1151 is reopened.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is needed before a decision can be reached regarding whether compensation under § 1151 is warranted in this case.

As noted above, the evidence now includes a March 2016 opinion from a VA examiner who reviewed the claims file.  According to the examiner, a review of the records shows that the standard of care rendered for the January 1998 surgery was appropriate and any additional subjective disability was an unfortunate outcome that some patients experience.  This opinion, however, does not explicitly answer whether the Veteran actually has an additional disability due to the January 1998 knee surgery.  Moreover, the examiner did not provide any rationale to support the opinion against the claim.  Due to these deficiencies, a remand is needed in order to obtain an adequate opinion regarding whether the Veteran incurred an additional disability due to his January 1998 knee surgery that warrants compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An addendum to the December 2016 should be obtained.  All pertinent evidence of record must be made available to and reviewed by an examiner with sufficient expertise.  After a review of all pertinent evidence, the examiner should opine whether it is at least as likely as not that the Veteran sustained any additional disability as a result or, or that is proximately due to, the total right knee arthroplasty performed at the Cincinnati VAMC on January 2, 1998.  The reviewer must identify each additional disability resulting from the 1998 right knee surgery.
For any additional disability identified, the review should opine whether it is at least as likely as not that such disability was:

(a) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance fault on the part of VA in performing the January 2, 1998, total right knee arthroplasty; or

(b) an event not reasonably foreseeable.

In providing the requested opinions, the reviewer must consider and reconcile any conflicting medical evidence or opinions of record.

A complete rationale for all opinions must be provided.  

2.  After completion of the foregoing, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


